Citation Nr: 1727001	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-01 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for low back condition.

2. Entitlement to service connection for low back condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1965 to February 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

Regarding the Veteran's claim for service connection for low back condition, although the RO reopened the claim in the November 2010 rating decision, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board. The issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant. Barnett, 83 F.3d at 1383. The Board has characterized the claim accordingly.

In November 2012, the Veteran requested a hearing before the Board in his VA Form 9, substantive appeal. In August 2014, the Veteran withdrew his request for hearing in writing. Thus, his hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d) (2016).

The issue of entitlement to service connection for low back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1. By March 1990 decision, the Board denied the Veteran's claim of entitlement to service connection for low back disorder; the Veteran did not file a formal appeal of the decision.

2. Subsequent to the March 1990 Board decision, evidence was associated with the claims file that is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for low back pain.


CONCLUSIONS OF LAW

1. The March 1990 Board decision that denied reopening the Veteran's claim of entitlement to service connection for back disorder is final. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

2. Evidence received since the final March 1990 Board decision is new and material, and the Veteran's claim for entitlement to service connection for low back condition is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In particular, this decision grants in full that portion of the claim that is being addressed (i.e., the request to reopen a claim of service connection for a low back condition). As this decision is completely favorable to the Veteran, there is no reason to belabor the impact of the VA's duty to notify and assist on these matters. Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II. Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

New and Material Evidence

Generally, a claim which has been denied in a final unappealed Board decision may not be reopened and allowed. 38 U.S.C.A. § 7104 (West 2014). An exception to that rule is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108 (West 2014).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis. Evans v. Brown, 9 Vet. App. 273 (1996). The threshold for determining whether new and material evidence has been submitted is low. Shade v. Shinseki, 24 Vet. App. 110 (2010). However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. Anglin v. West, 203 F.3d 1343 (2000). In determining whether evidence is new and material, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran's claim for entitlement to service connection for low back disorder was denied in a March 1990 Board decision based essentially on findings that the Veteran had a congenital back disorder which was manifested before and during service by episodic back pains, without superimposed chronic disease or injury during service, and because his current chronic back disorders were not demonstrated for many years after service. The Veteran did not appeal this decision; therefore, it is final. 

At the time of the March 1990 Board decision, the record included the Veteran's service treatment records, a July 1989 VA examination and VA treatment records.

Subsequent to the March 1990 Board decision, evidence addressing the Veteran's low back condition was added to the record, including an August 2010 VA examination addressing the etiology of the Veteran's back condition and Veteran lay statements regarding his worsening back pain in service and continuing back pain after service.

This evidence qualifies as new evidence because it was not of record at the time of the March 1990 Board decision and is not cumulative or redundant of the prior existing evidence of record. This evidence is material, in that it relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for low back condition, specifically evidence of the nature and etiology of the Veteran's back condition. This new evidence raises a reasonable possibility of substantiating the Veteran's service connection claim. 

Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen a claim of entitlement to service connection for low back condition. 


ORDER

The appeal to reopen a claim of service connection for low back condition is granted.
REMAND

Prior to the adjudication of the Veteran's claim for service connection for a low back condition, additional development is required.  

In particular, VA has a duty to assist the Veteran in obtaining records from other federal government agencies where it has "actual notice" that these records exist. Murincsak v. Derwinski, 2 Vet. App. 363, 369-70   (1992). At the August 2010 VA examination, the Veteran reported he had been "on disability for his back since 2006." Such a statement suggests he is in receipt of disability benefits from the Social Security Administration (SSA). A review of the record does not reveal that VA has made any attempts to secure the Veteran's SSA records (or contain notice that such records have been destroyed or are otherwise unavailable). As SSA records are considered constructively of record, they must be sought for the record.

The Board also finds the August 2010 VA examination opinion inadequate. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination or opinion, it must be an adequate one). The examiner did not address the discrepancy in the record as to whether the Veteran's back condition pre-existed service, and if it did, whether the pre-existing back condition clearly and unmistakably was not aggravated by service. See Wagner v. Principi, 370 F.3d 1089, 1092 (Fed. Cir. 2004). An adequate medical opinion must consider all relevant evidence of record. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The examiner also did not address the Veteran's lay statements regarding his back condition worsening in service and continued back pain after service.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and ask that he identify the provider(s) of any additional treatment or evaluation he has received for his low back condition, records of which are not already associated with the claims files, and to provide any releases necessary for VA to secure such records of treatment or evaluation. Obtain complete records of all such treatment or evaluation from all sources identified by the Veteran.

2. Secure for the record updated relevant treatment records from the Veteran's local VA Medical Center (dated from September 2013 to the present).  

3. Contact SSA and secure for the record copies of all medical records considered in their determination of the Veteran's claim for SSA disability benefits. If such records are unavailable, the reason for their unavailability must be explained for the record.

4. After the above records development has been completed, forward the file to a qualified medical professional to obtain a medical opinion on the nature and etiology of the Veteran's back condition. The examiner must review the claims file (to include this remand). If the examiner determines that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an examination.  After reviewing the relevant evidence, the examiner must opine:
 
a) Does the evidence of record clearly and unmistakably (undebatably) demonstrate that the Veteran had a low back disability prior to his active duty period of service from October 1965 to February 1975?

b) If the answer to the above question is "yes," does the evidence clearly and unmistakably (undebatably) demonstrate that the Veteran's low back disability was not aggravated by his active duty service from October 1965 to February 1975?

c) If the answer to either of the above questions is "no," is it at least as likely as not (50 percent or better probability) that the Veteran's current low back disability is related to his active duty service from October 1965 to February 1975?

The examiner should discuss the Veteran's lay statements, to include the March 1990 letter, August 2010 statement, September 2011 notice of disagreement, and any statements submitted in the interim in regard to the nature and etiology of the Veteran's back condition. 

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5. Upon completion of the above actions, review the claims file to ensure that all development sought in this remand is completed, and then readjudicate the claim. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the Veteran and his representative the opportunity to respond. Thereafter, this issue should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


